Exhibit 10.1

 

DORMAN PRODUCTS, INC.
EXECUTIVE CASH BONUS PLAN

 

1.                                      PURPOSE OF THE PLAN

 

Dorman Products, Inc. (the “Company”) believes in providing incentives to
attract, retain and reward executive officers who are responsible for providing
leadership to the Company in attaining established business objectives.

 

The purpose of the Dorman Products, Inc. Executive Cash Bonus Plan (the “Plan”)
is to align management’s efforts with the strategic goals of the Company through
competitive annual incentive opportunities. The Plan will be effective for
fiscal year 2010 (the “Plan Year”) subject to approval by the shareholders of
the Company in accordance with the laws of the Commonwealth of Pennsylvania. 
The Plan will automatically renew upon the beginning of each fiscal year unless
terminated by the Compensation Committee of the Board of Dorman Products, Inc.
(the “Committee”).

 

2.                                      ELIGIBILITY AND PARTICIPATION

 

For each Plan Year, the Committee shall select the employees of the Company
and/or its subsidiaries who are to participate in the Plan from among the
executive employees of the Company and/or its subsidiaries (each selected
employee, a “Participant”).

 

No person shall be entitled to any bonus under this Plan for a Plan Year unless
the individual is designated as a Participant for that Plan Year. The Committee
may add to or delete individuals from the list of designated Participants at any
time and from time to time, in its sole discretion, subject to any limitations
required to comply with Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance thereunder (the “Code”).

 

3.                                      TARGET BONUS AND PERFORMANCE MEASURES

 

Target Awards

 

No later than 90 days after the beginning of the Plan Year, the Committee shall
establish the annual cash incentive bonus target (the “Bonus Target”) for each
Participant in the Plan and the performance measures for that Plan Year.  The
Bonus Target is determined based on the Participant’s position and
responsibilities in the organization. The maximum cash bonus that may be paid in
any single year to any Participant is $2,000,000.

 

Performance Measurement

 

Performance measures to be used by the Committee shall be chosen from among the
following factors, or any combination of the following, as the Committee deems
appropriate:  (a) total shareholder return; (b) growth in revenues, sales,
market share, gross income, net income, pre-tax income, stock price, and/or
earnings per share; (c) return on assets, net assets, and/or capital;
(d) working capital, free cash flow and/or after tax cash flow; (e) return on
shareholders’ equity; (f) economic or shareholder value added; or (g)
improvements in costs and/or expenses.  The Committee may select among the
performance measures specified above from Plan Year to Plan Year which need not
be the same for each Participant in a given year.

 

At the end of the Plan Year and prior to payment, the Committee shall certify in
writing the extent to which the performance measures and other material terms of
the Plan were satisfied by each Participant and shall establish for each
Participant the aggregate earned bonus amount (the “Bonus Amount”) for such Plan
Year .  Final Bonus Amounts will vary based on the level of achievement measured
against the pre-determined performance measures.  In no event may a bonus paid
exceed the Bonus Target and any bonus paid in excess of the Bonus Amount may
only be made in the case of death or disability during the Plan Year to the
extent permissible under Code Section 162(m) and Code Section 409A.

 

1

--------------------------------------------------------------------------------


 

4.                                      BONUS PAYMENT SCHEDULE

 

Bonus Amounts earned under the Plan will be paid as set forth below, but not
before the Committee certifies in writing the extent to which the performance
measures specified in the Plan (except to the extent permitted under Code
Section 162(m) and provided in Section 6) were, in fact, satisfied.

 

Except as may be approved by the Committee in compliance with Code
Section 162(m), each Participant must be employed full-time on the scheduled
date of payment to receive that portion of the Bonus Amount.  A payment equal to
fifty percent (50%) of a Participant’s Bonus Amount will be paid within 75 days
following the end of the Plan Year in which the Bonus Amount was earned; a
payment equal to twelve and a half percent (12.5%) of a Participant’s Bonus
Amount, will be paid on each of the days that is 180, 270, 360 and 450 days
after the end of the Plan Year.   Each payment under the Plan is deemed to be a
separate payment for purposes of Section 409A of the Code.

 

5.                                      ADMINISTRATION OF THE PLAN

 

The Committee shall have full power to administer and interpret the Plan and, in
its sole discretion, may establish or amend rules of general application for the
administration of the Plan and may amend or terminate the Plan at any time.  All
decisions of the Committee on any question concerning the selection of
Participants and the interpretation and administration of the Plan shall be
final, conclusive and binding upon all parties. The Committee may rely on
information, and consider recommendations, provided by the Board or the officers
of the Company. The Plan is intended to comply with Code Section 162(m), and all
provisions contained herein shall be limited, construed and interpreted in a
manner to comply therewith. Payments under the Plan are intended to comply with
or be excluded from the application of Code Section 409A, and, to the maximum
extent permitted, this Plan shall be construed and interpreted to be in
compliance therewith or exempt therefrom.

 

6.                                      PRO-RATED BONUS

 

The Committee, in its sole and absolute discretion and to the extent permitted
under and in accordance with Code Section 162(m) and Code Section 409A, may, but
is not required to make a full or pro-rated bonus payment to a Participant for a
Plan Year in the event of the Participant’s death, disability, retirement, or
termination of employment during the Plan Year or after the end of the Plan
Year; provided, that payments shall only be made on the earlier of (i) the death
or disability of the Participant or (ii)  the scheduled payment date as set
forth above.

 

7.                                      NON-ASSIGNABILITY

 

No bonus under this Plan or payment thereof nor any right or benefit under this
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, garnishment, execution or levy of any kind or charge, and any
attempt to anticipate, alienate, sell, assign, pledge, encumber and to the
extent permitted by applicable law, charge, garnish, execute upon or levy upon
the same shall be void and shall not be recognized or given effect by the
Company.   Except as expressly provided by the Committee, the rights and
benefits under the Plan shall not be transferable or assignable other than by
will or the laws of descent and distribution.

 

8.                                      NO RIGHT TO EMPLOYMENT

 

Nothing in the Plan or in any notice of any bonus pursuant to the Plan shall
confer upon any person the right to continue in the employment of the Company or
one of its subsidiaries or affiliates nor affect the right of the Company or any
of its subsidiaries or affiliates to terminate the employment of any person.

 

9.                                      AMENDMENT OR TERMINATION

 

The Company reserves the right in its Board (or a duly authorized committee
thereof) to amend, suspend or terminate the Plan or to adopt a new plan in place
of this Plan at any time; provided, however, that no such amendment shall,
without the prior approval of the shareholders of the Company in accordance with
the laws of the

 

2

--------------------------------------------------------------------------------


 

Commonwealth of Pennsylvania to the extent required under Code Section 162(m):
(i) alter the performance measures as set forth in Section 3, or  (ii) implement
any change to a provision of the Plan requiring shareholder approval in order
for the Plan to comply with the requirements of Code Section 162(m).
Furthermore, no amendment, suspension or termination shall, without the consent
of the Participant, alter or impair a Participant’s right to receive payment of
a bonus otherwise earned and payable hereunder.

 

10.                               SEVERABILITY

 

In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.

 

11.                               WITHHOLDING AND REPORTING

 

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal, state
and/or local income or other taxes incurred by reason of payments pursuant to
the Plan or to report any amounts paid or payable under this Plan.

 

12.                               GOVERNING LAW

 

This Plan and any amendments thereto shall be construed, administered and
governed in all respects in accordance with the laws of the Commonwealth of
Pennsylvania (regardless of the law that might otherwise govern under applicable
principles of conflict of laws).

 

3

--------------------------------------------------------------------------------